United States Court of Appeals

                         FOR THE EIGHTH CIRCUIT



No. 96-1370/1371EMSL

United States of America,          *
                                   *
     Appellee,                     *
                                   *   Appeals from the United States
          vs.                      *   District Court for the
                                   *   Eastern District of Missouri
Steven Triplett,                   *
                                   *
     Appellant.                    *

No. 96-1621EMSL

United States of America,          *
                                   *
     Appellee,                     *
                                   *
          vs.                      *
                                   *
Joseph Lee Triplett,               *
                                   *
     Appellant.                    *


     Appellant's motion for technical correction and petition for

rehearing have been considered by the Court and are granted.     The

opinion and judgment of this court entered on December 24, 1996,

are vacated.

     The attached opinion is substituted for the opinion filed

December 24, 1996.



                                   January 17, 1997



Order Entered at the Direction of the Court:
Clerk, U.S. Court of Appeals, Eighth Circuit.
                            ___________

                         Nos. 96-1370/1371
                            ___________

United States of America,        *
                                 *
          Appellee,              *
                                 * Appeals from the United States
     v.                          * District Court for the
                                 * Eastern District of Missouri.
Steven Triplett,                 *
                                 *
          Appellant.             *
                            ___________

                            No. 96-1621
                            ___________

United States of America,        *
                                 *
          Appellee,              *
                                 *
     v.                          *
                                 *
Joseph Lee Triplett,             *
                                 *
          Appellant.             *
                            ___________

                   Submitted:    September 11, 1996

                       Filed: January 17, 1997
                            ___________

Before BOWMAN, BRIGHT, and JOHN R. GIBSON, Circuit Judges.

                            ___________

BOWMAN, Circuit Judge.


     On May 18, 1995, two armed, masked men robbed a United States
Post Office in St. Louis.       At approximately 4:00 p.m., the men,
brandishing weapons, accosted a postal employee on a loading dock
and forced their way into the back room of the postal facility.
Once inside, the gunmen threatened two other postal employees and
compelled them to turn over a large amount of currency, checks, and
postal money orders.   These money orders were imprinted with serial




                                 -2-
numbers that were recorded by postal officials and could be traced
in the event of a theft.   During the course of the robbery, a shot
was fired by one of the gunmen.    The bullet lodged in the wall and
later was recovered by police.    Once the gunmen were satisfied that
there was no additional money on the premises, they forced all
three postal employees into an adjoining bathroom, bound two in
duct tape, and buried all three under a pile of mail bags, boxes,
and transportation carts.    The gunmen then secured the bathroom
door with another pile of boxes and carts, removed the videotape
from the surveillance camera, and fled the post office.


     Investigation of the robbery led to the arrest and indictment
of Steven Triplett and Joseph L. Triplett.     Both were charged with
armed robbery of a United States Post Office in violation of 18
U.S.C. § 2114(a) (1994) and use of a firearm during the robbery in
violation of 18 U.S.C. § 924(c)(1) (1994).        In addition, Steven
Triplett was charged as a felon in possession of a firearm in
violation of 18 U.S.C. § 922(g)(1) (1994).


     A jury found both Steven and Joseph Triplett guilty on the
armed robbery and § 924(c) charges.     Steven waived trial by jury on
the § 922(g) charge and that part of the case was submitted to the
District Court based on the testimony elicited during his trial on
the other charges.   The District Court found Steven guilty on the
§ 922(g) charge, and the court entered judgment against both men in
accordance with the jury's and the court's findings on the various
charges.   The court sentenced Steven Triplett to 180 months of
imprisonment and Joseph Triplett to 360 months of imprisonment.
Both men appeal their armed robbery and § 924(c) convictions.
Steven does not appeal the § 922(g) conviction, but challenges the
District Court's sentence, the computation of which took this
conviction into account.    Joseph does not appeal his sentence.




                                  -3-
     Steven   Triplett   first   challenges   the   District   Court's
admission into evidence testimony by Walter Ivery regarding Ivery's




                                 -4-
attempt to cash a number of the stolen postal money orders four
days after the post-office robbery.     Steven contends that this
testimony was improperly admitted evidence of "other crimes" under
Federal Rule of Evidence 404(b)1 meant only to sully his character
or prove his propensity to commit the charged crimes.


     Our review of the evidentiary rulings of a district court is
for abuse of discretion, see United States v. Ballew, 40 F.3d 936,
941 (8th Cir. 1994), cert. denied, 115 S. Ct. 1813 (1995); United
States v. Whitfield, 31 F.3d 747, 749 (8th Cir. 1994), and we "will
reverse only when an improper evidentiary ruling affects the
substantial rights of the defendant or when we believe that the
error has had more than a slight influence on the verdict."
Ballew, 40 F.3d at 941.


     Walter Ivery testified that Steven Triplett telephoned him on
May 22, 1995, four days after the robbery, and requested his
assistance in "moving" some money orders that Steven purportedly
acquired from a man who took them from a woman's purse.      Ivery
further testified that he met with Steven on May 22, 1995, that
Steven handed him an envelope containing the stolen money orders,
and that Steven was present when Ivery eventually attempted to cash
the stolen money orders at another post office.


     Underlying Steven Triplett's objection to the admission of
Ivery's testimony is his mischaracterization of these statements as




     1
      Federal Rule of Evidence 404(b) states:

     Evidence of other crimes, wrongs, or acts is not
     admissible to prove the character of a person in order to
     show action in conformity therewith. It may, however, be
     admissible for other purposes, such as proof of motive,
     opportunity, intent, preparation, plan, knowledge,
     identity, or absence of mistake or accident . . . .

                               -5-
evidence of "other crimes, wrongs, or acts" under Rule 404(b).
This evidence is more accurately characterized as direct evidence




                               -6-
of the crime charged.    See Ballew, 40 F.3d at 941; United States v.
Jones, 880 F.2d 55, 59 (8th Cir. 1989).            Contrary to Steven's
assertions, this evidence was not admitted merely to tarnish his
reputation or to demonstrate his propensity to commit the charged
crimes;   it   was   admitted   as   direct   evidence   that   he   was   in
possession of the postal money orders that were stolen from the
post office only days before.         A reasonable inference from such
possession was that Steven participated in the robbery of the post
office.


     The possession of property recently stolen "is ordinarily a
circumstance from which a jury may reasonably draw the inference
and find, in the light of surrounding circumstances shown by the
evidence in the case, that the person in possession not only knew
it was stolen property, but also participated in some way in the
theft of the property."    United States v. Nabors, 762 F.2d 642, 653
(8th Cir. 1985) (citation to quoted case omitted); cf. United
States v. Clark, 45 F.3d 1247, 1250 (8th Cir. 1995) ("possession of
recently stolen property is evidence of participation in a theft").
We find no abuse of discretion by the District Court in overruling
Steven's objections to the admission of this evidence.


     Steven Triplett advances similar arguments to demonstrate the
impropriety of admitting into evidence still photographs prepared
of him from a post-office surveillance videotape that was made
during Walter Ivery's failed attempt to cash the stolen money
orders.   Like Ivery's testimony, these photographs were admitted as
relevant evidence of the crimes charged and not as evidence of
uncharged crimes nor as evidence intended to disparage Steven's
reputation or merely to illustrate his propensity to commit the
charged crimes.      Steven's involvement in the scheme to cash the
stolen money orders is relevant and admissible evidence concerning
his involvement in the robbery that was executed to procure those
money orders.    See Clark, 45 F.3d at 1250 (upholding jury

                                     -7-
instruction that permitted an inference of involvement in robbery
from possession of recently stolen property).


      In    the    alternative,     Steven     Triplett      argues       that   these
photographs are cumulative since defense counsel stipulated at
trial to Steven's presence in the post office during Ivery's
attempt to cash the stolen money orders.                     Even if, as Steven
argues, this evidence was cumulative given Walter Ivery's in-court
testimony and defense counsel's stipulation regarding the events of
May   22,   1995,     the    prejudicial      effect    of    its    admission     is
negligible.       "Improper admission of evidence which is cumulative of
matters shown by admissible evidence is harmless error."                     Smith v.
Firestone Tire & Rubber Co., 755 F.2d 129, 132 (8th Cir. 1985).
Because Ivery's testimony regarding Steven's presence at the post
office was admissible, the still photographs confirming Steven's
presence,     even    if    cumulative,    are   likewise     admissible.         The
District Court did not abuse its discretion in admitting this
evidence.


      Steven Triplett next asserts that the District Court erred in
refusing to allow cross-examination of Walter Ivery concerning the
discovery by police of an alleged controlled substance during a
search of Ivery's home after his arrest for attempting to cash the
stolen money orders.        This refusal, according to Steven, denied him
the   opportunity      to   demonstrate    Ivery's     motive       for    testifying
falsely, namely, Steven's theory that prosecutors promised Ivery
clemency on future drug possession charges in exchange for his
testimony against Steven.


      "The Confrontation Clause of the Sixth Amendment guarantees to
a defendant the opportunity for effective cross-examination of
witnesses     against      him,   including   inquiry     into      the   witnesses'
motivation and bias."         United States v. Willis, 997 F.2d 407, 415



                                       -8-
(8th   Cir.   1993),   cert.   denied,    510 U.S. 1050   (1994).   This
guarantee, however, is not without limitation.            "[We] have long




                                    -9-
recognized that the trial judge must retain discretion to limit the
scope of cross-examination."   United States v. Wood, 834 F.2d 1382,
1384 (8th Cir. 1987) (citations omitted); accord United States v.
Juvenile NB, 59 F.3d 771, 778 (8th Cir. 1995).        Reversal of a
district court's decision to limit cross-examination is warranted,
therefore, "only where there has been clear abuse of discretion,
and a showing of prejudice to the defendant."     Wood, 834 F.2d at
1384.


     The District Court allowed defense counsel to question Ivery
about the results of this search outside the presence of the jury,
and concluded that the inquiry was an improper attempt to impeach
Ivery for bias.    The confiscated material was never tested or
positively identified as a controlled substance and Ivery was never
charged with possession of a controlled substance.   Ivery testified
that he entered into no agreement with the government conditioning
his testimony in this trial on favorable treatment on any future
charges made in connection with the alleged drug possession.    The
officers who came in contact with Ivery likewise testified that
they made no promises of leniency in return for Ivery's cooperation
with their investigation of the post-office robbery.        Defense
counsel was provided ample opportunity to cross-examine Ivery in
the presence of the jury regarding his numerous prior convictions,
and we find no abuse of discretion in the District Court's refusal
to allow inquiry into an incident as to which Ivery was never
charged and as to which he testified that he was not promised
favorable treatment by the government.


     Both Steven Triplett and Joseph Triplett claim that they were
subjected to unduly suggestive line-up procedures and that the
resulting identifications were improperly admitted into evidence.
"To sustain a challenge to an out-of-court line-up, the defendant
must first show that the procedure employed was impermissibly



                                -10-
suggestive.   If it was, the court must then determine whether,
under the totality of the circumstances, the suggestive procedures




                              -11-
created        a      very     substantial           likelihood        of     irreparable
misidentification."            United States v. Ramsey, 999 F.2d 348, 349
(8th Cir. 1993); see also Manson v. Brathwaite, 432 U.S. 98 (1977).


       Steven Triplett challenges the District Court's admission of
testimony by a witness, Robert Trogler, who selected Steven from a
police line-up          on   May    25,   1995--one      week       after   the   robbery.
Trogler identified Steven as one of two men he observed loitering
in an alley behind the post office, in close proximity to the door
used by the robbers, shortly before the robbery occurred.                              When
Trogler was transported to the police station to view the line-up,
he was told that the individuals included in the line-up may have
been       involved    in    the    robbery     and    that    he    should    alert   the
detectives if he recognized either person he had seen in the alley.
The detectives did not suggest that any particular individual in
the line-up was implicated in the robbery, or that Trogler should
identify any specific person.               The line-up itself consisted of five
African-American males, all of the same general description given
by Trogler to police immediately after the robbery, and all of
substantially         the    same    age,     height,    weight,       complexion,     and
                                          2
features as Steven Triplett.                    After viewing the line-up, and
without any improper suggestion from detectives, Trogler pointed
out Steven as one of the individuals he observed standing outside
the post office on the day of the robbery.                    We find nothing in this
procedure that is unduly suggestive.                  Because Steven has failed to
make a threshold demonstration that the line-up procedure was
impermissibly suggestive, we need go no further in our inquiry.



       2
      Steven Triplett argues that his "brightly colored, loud, but
surprisingly tasteful, Hawaiian-type print shirt" drew unwarranted
attention to him "in the midst of a sea of solid white tops and
dark green bottoms." Brief for Appellant at 22. We find this
argument unpersuasive. Though Steven's shirt may have been eye-
catching, wearing it in the line-up was his choice; the police did
not select his attire for him.

                                              -12-
See Ramsey, 999 F.2d at 349.   The District Court did not abuse its
discretion in admitting this evidence.




                                -13-
     Robert Trogler also identified Joseph Triplett as one of the
men he saw behind the post office after examining a series of
photographs presented to him by police officers approximately one
month after the robbery.              The photographic spread contained a
photograph of Joseph Triplett and individual photographs of five
other persons.          All the persons depicted were African-American
males   of approximately the same age, complexion, weight, and
physical characteristics.           The photographs were handed to Trogler
in a stack, and he was instructed to examine each photograph and to
advise the detectives if he recognized either of the individuals he
had seen in the alley.           The detectives did not indicate to Trogler
that any of the individuals depicted was involved in the robbery or
that any particular photograph should be selected.                   The stack of
photographs was in random order and nothing in its arrangement or
composition leads us to believe that it somehow suggested that
Trogler should select Joseph's photograph.                  We conclude that the
identification procedure was not unduly suggestive, and that the
District Court did not abuse its discretion in admitting Trogler's
testimony regarding his identification of Joseph Triplett.


     We    turn    now    to     Steven   Triplett's    and   Joseph   Triplett's
allegations that the evidence elicited at trial was insufficient to
support the jury's finding that they committed the post-office
robbery.    "This court will reverse a conviction for insufficient
evidence only when we conclude that no reasonable trier of fact
could find guilt beyond a reasonable doubt."                  Ballew, 40 F.3d at
942; accord United States v. Bascope-Zurita, 68 F.3d 1057, 1060
(8th Cir. 1995), cert. denied, 116 S. Ct. 741 (1996); United States
v. Behr, 33 F.3d 1033, 1035 (8th Cir. 1994).                      "[W]e view the
evidence in       the    light    most    favorable    to   the   guilty   verdict,
granting the government every reasonable inference therefrom."
United States v. McCarthy, 97 F.3d 1562, 1568 (8th Cir. 1996);
accord United States v. Swinton, 75 F.3d 374, 380 (8th Cir. 1996).



                                          -14-
Moreover, "it is not our function to pass upon the credibility of
witnesses or to attempt to weigh the evidence and substitute our




                              -15-
judgment for that of the jury."            Ballew, 40 F.3d at 942 (quoting
United States v. Prionas, 438 F.2d 1049, 1052 (8th Cir.), cert.
denied, 402 U.S. 977 (1971)).            Having viewed the record under the
foregoing standards of review, we conclude that sufficient evidence
was presented for a reasonable jury to conclude beyond a reasonable
doubt that Steven Triplett and Joseph Triplett committed the post-
office robbery in question.


     Robert Trogler testified that he observed Steven and Joseph
Triplett    outside    the   post    office   moments      before   the   robbery
occurred.    Trogler was able to identify Steven after viewing a
police line-up and Joseph after inspecting a series of photographs.
Vernon Jordan testified that he accompanied Steven and Joseph
Triplett on a "dry run" of the robbery only days before the actual
crime.   Jordan visited Steven's apartment late in the afternoon on
the day the robbery occurred, observed cash, guns, masks and gloves
strewn on the bed, and listened while Steven and Joseph recounted
minute details of the robbery.           Jordan also testified that he saw
Joseph Triplett       dispose   of   a    plastic   bag    containing     what   he
believed to be the surveillance videotape removed from the post
office during the robbery.           Walter Ivery testified that Steven
Triplett requested his assistance in cashing money orders that were
ultimately identified as those stolen from the post office during
the May 18, 1995, robbery.       Steven Triplett, during questioning by
detectives, admitted that he was in possession of the stolen money
orders only four days after the robbery.                  A search of Steven's
apartment after his arrest uncovered the weapon that ballistics
tests established was discharged during the robbery, and further
tests revealed that the fingerprint left on this gun was Steven's.
Despite the fact that none of the three postal employees present
during the robbery could identify their masked assailants, we
believe this is ample evidence for a reasonable trier of fact to
find guilt beyond a reasonable doubt.



                                      -16-
      Steven    Triplett    next   contends   that    the    District   Court
improperly     calculated    his   sentence   under    the    United    States
Sentencing Guidelines Manual.        "The applicability of a section of
the Sentencing Guidelines to a particular case is a question of law
which we review de novo."          United States v. McFarlane, 64 F.3d
1235, 1237 (8th Cir. 1995).


      Because Steven's sentence under the Guidelines for violations
of both §§ 2114(a) and 924(c) might have been less severe than had
he been convicted of violating only § 2114(a) with an enhancement
for using a firearm, the District Court was required to calculate
Steven's prison term by comparing the results achieved from two
methods of computation.        See U.S. Sentencing Guidelines Manual
§ 2K2.4, commentary (n.2) (1995).       The District Court was required
to (1) determine the base offense level and sentencing range under
§ 2B3.1 for the robbery, excluding only those specific offense
characteristics listed under subsections (b)(2)(A)-(F) related to
the possession, use, or discharge of a firearm, and then add to the
maximum sentence under that computation the sixty-month mandatory
sentence under § 2K2.4(a) and 18 U.S.C. § 924(c) for the use of a
firearm; and (2) determine the base offense level under § 2B3.1,
taking into account all specific offense characteristics, including
any   applicable   characteristic     under   subsections      (b)(2)(A)-(F)
related to the possession, use, or discharge of a firearm, but then
disregard the sixty-month mandatory sentence under § 2K2.4(a) and
18 U.S.C. § 924(c).    After comparing the sentence range calculated
under these two approaches, the District Court was permitted to
depart upward if the calculation under the first method would
"result in a decrease in the total punishment."              U.S. Sentencing
Guidelines Manual § 2K2.4, commentary (n.2) (1995).             In any case,
the upward departure could not "exceed the maximum of the guideline
range that would have resulted had there not been a count of
conviction under . . . § 924(c)," id., that is, the maximum of the
range under the second calculation.

                                    -17-
-18-
      Pursuant to the first method described by the Guidelines, the
District Court computed Steven's base offense level under § 2B3.1
for   the    robbery,         including      a     two-level         enhancement    under
§ 2B3.1(b)(2)(F) for an express threat of death, while also adding
the sixty-month mandatory sentence imposed under 18 U.S.C. § 924(c)
and § 2K2.4 for the use of a firearm in relation to a robbery.
Steven argues that this enhancement amounts to double-counting in
violation of the Guidelines provisions.                    If, as Steven contends,
the District Court added the two-level enhancement under subsection
(F) based on the "possession, use, or discharge of a firearm," this
increase was erroneous because it, indeed, amounts to double-
counting.    "Where a sentence under this section [U.S. Sentencing
Guidelines    Manual      §    2K2.4]   is       imposed   in    conjunction       with    a
sentence     for    an    underlying         offense,      any       specific      offense
characteristic      for       the   possession,       use,      or    discharge     of    an
explosive or firearm (e.g., § 2B3.1(b)(2)(A)-(F) (Robbery)) is not
to be applied in respect to the guideline for the underlying
offense."     U.S. Sentencing Guidelines Manual § 2K2.4, commentary
(n.2).   Commentary to the Guidelines is binding on the courts when
it interprets or explains a guideline, "unless it violates the
Constitution or a federal statute, or is inconsistent with, or a
plainly erroneous reading of, that guideline."                         United States v.
Jackson, 67 F.3d 1359, 1370 (8th Cir. 1995) (quoting Stinson v.
United States, 508 U.S. 36, 38 (1993)), cert. denied, 116 S. Ct.
1684 (1996).       If, however, the District Court added the two-level
enhancement under § 2B3.1(b)(2)(F) for an express threat of death
unrelated to the "possession, use, or discharge of a firearm," the
enhancement was proper in conjunction with § 924(c) as explained in
Application Note 2 to § 2K2.4 of the Sentencing Guidelines.                               On
remand, the District Court, if it elects to enhance Steven's
sentence based on subsection (F), should clarify that the conduct
on which it bases this enhancement is not firearm-related.




                                          -19-
     Pursuant to the second method described by the Guidelines, the
District Court calculated Steven's base offense level for robbery




                               -20-
under § 2B3.1, including enhancement under the specific offense
characteristics of subsections (b)(2)(A) and (F), and disregarded
the sixty-month sentence required by § 2K2.4.                 The District Court
increased   Steven's      base     offense    level     by    two     levels    under
§   2B3.1(b)(2)(F)      for   an   express    threat    of    death      and   further
increased   Steven's      base     offense    level    by    seven    levels    under
§ 2B3.1(b)(2)(A) for the discharge of a firearm.                  Steven challenges
the Court's use of both sections to enhance his sentence.


      Section 2B3.1(b)(2) provides:


      (A) If a firearm was discharged, increase by 7 levels;
      (B) if a firearm was otherwise used, increase by 6
      levels; (C) if a firearm was brandished, displayed, or
      possessed, increase by 5 levels; (D) if a dangerous
      weapon was otherwise used, increase by 4 levels; (E) if
      a dangerous weapon was brandished, displayed, or
      possessed, increase by 3 levels; or (F) if an express
      threat of death was made, increase by 2 levels.


U.S. Sentencing Guidelines Manual § 2B3.1(b)(2) (1995).                           The
government concedes that the disjunctive "or" before the last
clause of this section precludes an enhancement for both the
discharge of a firearm under subsection (A) and for the express
threat of death under subsection (F).                   We conclude that the
construction     of   this    Guidelines      provision      suggests      that   the
particular subsections are to be applied alternatively and not
collectively.     Use of the disjunctive indicates that only one of
the    enumerated       offense      characteristics          under       subsection
§ 2B3.1(b)(2) is to be applied, rather than a combination of more
than one such offense characteristics.                 This subsection is also
structured such that conduct under subsection (A), discharging a
firearm, would likely encompass the conduct involved under, for
example, subsection (C), brandishing, displaying, or possessing a
firearm.    If    the    firearm    was   discharged,        it    was   necessarily



                                       -21-
possessed.   Under these circumstances, it is unlikely that the
drafters of the Guidelines intended that the base offense level be




                              -22-
increased by seven levels for discharging a firearm and by another
five levels for brandishing, displaying, or possessing a firearm.
See United States v. "LNU" Omar, 16 F.3d 1168, 1171 (11th Cir.
1994) (holding § 2B3.1 "offers a set of alternative increases");
United States v. Farrier, 948 F.2d 1125, 1127 (9th Cir. 1991)
("Only one of the increases in offense levels may be applied to the
same offense . . . .").             In making the calculation required under
the Guidelines' second method, the District Court, on remand, may
enhance Steven's base offense level under either subsection (A) or
subsection (F), but not under both.


     Steven argues that the District Court inadvertently neglected
to grant him a downward departure for acceptance of responsibility
in light of his guilty plea to the § 922(g) charge.                       During the
change of plea hearing before the District Court, Steven agreed to
waive   a   jury      trial   on     this    charge    and   stipulated    that    the
government could establish beyond a reasonable doubt that he
violated § 922(g).       The government suggested at that time, and the
District Court appears to have agreed, that Steven was entitled to
the two-level departure for acceptance of responsibility, but the
sentence imposed does not reflect that the downward adjustment was
made.       We   have   no    way    of     knowing    whether    the   omission   was
deliberate       or   inadvertent.          On     remand   for   resentencing,    the
District Court should explicitly exercise its discretion as to
whether a downward departure for acceptance of responsibility is
warranted under the standards of U.S. Sentencing Guidelines Manual
§ 3E1.1 (1995).


     Steven Triplett contends that the evidence is insufficient to
support an enhancement under subsection (A) for the discharge of a
firearm since it is unclear whether he or Joseph Triplett actually
fired the weapon.       We find this argument to be without merit.                 The
seven-level enhancement under § 2B3.1(b)(2)(A) is applicable "[i]f



                                            -23-
a firearm was discharged" during the robbery.   The Guidelines do
not require that the defendant, as opposed to an accomplice or




                              -24-
co-conspirator, have fired the weapon.        Rather, there merely must
be evidence, as there is in this case, that a weapon was discharged
during the robbery.


     Moreover, the evidence presented was sufficient to permit the
District Court to find that Steven discharged the weapon.              The
evidence elicited at trial establishes that one of the gunmen
discharged a firearm during the post-office robbery, the police
retrieved   the   bullet   from    the   post-office   wall,   the   police
conducted ballistics tests confirming that the bullet removed from
the post-office wall was fired from the gun found in Steven's
apartment, and Steven's fingerprint was found on the gun.


     Finally, Steven Triplett asserts that he was denied his Sixth
Amendment right to effective assistance of counsel when his defense
counsel failed to object to the District Court's miscalculation of
his sentence under the United States Sentencing Guidelines Manual
and failed to present an alibi defense.         Because we have already
addressed the sentencing error by remanding Steven's case to the
District Court for correction, Steven has failed to establish the
prejudice necessary to prevail on an ineffective assistance of
counsel claim.    See Strickland v. Washington, 466 U.S. 668, 687
(1984).   Steven will receive the relief to which he is entitled at
resentencing, and we need not reconsider this error under a claim
of ineffective assistance of counsel.


     The challenge to counsel's failure to raise an alibi defense
is not ripe for review.           Generally, an appellant's claims of
ineffective assistance "are not cognizable on direct appeal."
United States v. Jennings, 12 F.3d 836, 840 (8th Cir. 1994)
(quoting United States v. Sanchez, 927 F.2d 376, 378 (8th Cir.
1991)).   Rather, "such claims properly are raised in a proceeding
under 28 U.S.C. § 2255 or in a habeas corpus proceeding."        Id.; see



                                    -25-
Jennings, 12 F.3d at 840.   An exception to this rule arises only on
the rare occasion when the district court has developed a record on




                                -26-
the ineffectiveness issue.   See United States v. Williams, 897 F.2d
1430, 1434 (8th Cir. 1990).     Because no record was made in the
District Court concerning counsel's failure to raise an alibi
defense, we are unable to review the merits of this ineffective
assistance claim, and we decline to address it further.


     For the reasons stated above, we (1) affirm the convictions of
both appellants,    and (2) vacate Steven Triplett's sentence and
remand to the District Court for resentencing.


     A true copy.


          Attest:


               CLERK, U. S. COURT OF APPEALS, EIGHTH CIRCUIT.




                                -27-